Citation Nr: 0109731	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $16,376 including 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Providence, Rhode 
Island Regional Office (RO).  A hearing was held before the 
Committee in May 2000.  


REMAND

The overpayment at issue in this matter was created when the 
RO, in a December 1998 action, retroactively reduced the 
veteran's VA improved pension benefits.  Essentially, the RO 
discovered in 1998 that in 1997 the veteran's spouse had 
earned previously unreported income of over $9,000.  In this 
regard, it is noted that improved pension is a benefit 
payable by the VA to veterans of a period of war because of 
disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c) 
(West 1991); 38 C.F.R. §§ 3.3(a)(3) (2000).  For improved 
pension purposes, the veteran's annual income includes the 
income of his dependent spouse.  38 C.F.R. § 3.23 (2000).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2000).  

From the Board's review of the record, it is apparent that 
the veteran (and his representative) have essentially 
contended that at least a substantial part (if not all) of 
the overpayment was created as a result of an administrative 
error on the part of VA.  Specifically, they point out that 
while the veteran informed the RO of his spouse's 1997 income 
in January 1998, the RO did not take corrective action until 
December 1998.  

In order for the Board to determine that the overpayment was 
not properly created, in part or in whole, it must be 
established that the veteran was legally entitled to the 
benefits in question, or if there was no legal entitlement, 
then it must be shown that the VA was solely responsible for 
the veteran being erroneously paid benefits.  Sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).

The RO has not undertook formal adjudication of as to whether 
the overpayment in question was properly created (to include 
whether the overpayment was the result of sole administrative 
error), and it is noted that the issue of whether the 
overpayment was properly created is a matter for which 
adjudication must be accomplished as it was reasonably raised 
by the veteran.  The Court has concluded that it is improper 
to adjudicate an application for waiver without first 
deciding an appellant's challenge to the lawfulness of the 
debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VAOPGCPREC 6-98. 

Additionally, the veteran contends that he and his spouse 
were separated during part of the period in which he was 
alleged to have been overpaid benefits (this period being 
from January 1997 through November 1998).  It appears that 
the RO sought information regarding this separation (as 
reflected in a September 2000 letter), but that this was not 
addressed further despite his spouse's May 2000 reply to the 
effect that they were separated from June 1998 to April 2000, 
during which time she alleges she did not contribute to the 
support of the veteran (who, the Board notes, had no reported 
income during the relevant time period outside of VA 
pension).  

In this regard, the Board notes that under the applicable 
regulations, a spouse's income is not included in the 
veteran's annual income for improved pension purposes where 
the spouse is not the dependent spouse of the veteran.  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. § 3.23 
(2000).  

As such, in determining whether the overpayment was properly 
created, the RO should also address the proposition that the 
veteran's spouse's income should not have been included in 
determining the veteran's pension rating during a portion of 
the relevant time period (as well, whether he was entitled to 
additional benefits on her behalf during that period).  

It is also noted that there has been adjustments made to the 
original overpayment, based on the deductions of certain 
unpaid medical expenses.  At this point in the appeal, a 
clear paid-and-due audit of the veteran's account during the 
overpayment period would also be useful. 

Finally, the Board also points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Therefore, the RO should undertake any development 
and notification action deemed warranted, to include having 
the veteran  submit updated financial information.  

In light of all of the above, this matter is REMANDED to the 
RO for the following action:


1. The RO should undertake an audit of 
the veteran's improved pension account in 
order to provide the basis for the 
calculation of the overpayment in this 
case.  The amounts of income and the 
periods in which the overpayment is based 
should clearly be set forth.  

2.  The RO should formally consider 
whether the overpayment was properly 
created, to include consideration as to 
whether the overpayment (in whole or in 
part) was the result of sole 
administrative error.  In this regard, 
the RO should take into consideration 
whether the veteran's spouse's income was 
properly included in determining the 
amount of pension warranted, as well as 
the date the veteran informed the RO of 
her 1997 income.  The veteran should then 
be furnished a statement of the case, to 
include citations to all additional legal 
authority.

3.  Thereafter, if the overpayment is 
found to have been properly created (in 
whole or in part), the Committee should 
again consider the veteran's request for 
waiver.  If it is again determined that 
the veteran was free from fraud, 
misrepresentation, and bad faith, the 
principles of equity and good conscience 
should then be considered in determining 
whether recovery of the overpayment 
should be waived.  38 C.F.R. § 1.965(a) 
(2000).  Prior to making the "equity and 
good conscience" determination, any 
additional development and/or 
notification deemed necessary (see the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000)), to include obtaining an updated 
Financial Status Report (FSR) from the 
veteran, should be undertaken.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




